DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on September 28, 2022. Claims 1, 3-13, and 15 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the drawings is withdrawn in view of Applicant’s amendment.
	The rejection of claims 2 and 14 are obviated by Applicant’s cancellation.
	The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.
	The rejection of claims 1, 3-4, and 7-11 under 35 U.S.C. 102(a)(1)/102(a)(2) is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brassard et al., Advanced EWOD-based digital microfluidic system for multiplexed analysis of biomolecular interactions, IEEE 24th International Conference on Micro Electro Mechanical Systems (MEMS), pp. 153-156 (2011) (hereinafter “Brassard”) in view of Wu (US 2010/0307922 A1), as evidenced by Lumen Learning, Introduction to Chemistry, Properties of Quartz and Glass, pp. 1-9 (2021) (hereinafter “Lumen”) with respect to claim 1 and Kumar et al., SU-8 as hydrophobic and dielectric thin film in electrowetting-on-dielectric based microfluidics device, Journal of Nanotechnology, Vol. 2012, pp. 1-6 (2012) (hereinafter “Kumar’”) with respect to claim 3.
Regarding claim 1, Brassard teaches an apparatus (an electrowetting-on-dielectric (EWOD) digital microfluidic device, Figs. 1-2, abstract, pg. 153, left column, last paragraph, Introduction, pg. 154, left column, first paragraph, Design and Fabrication), comprising:
a first substrate having a first substrate surface (a bottom substrate having a surface, Fig. 1).
Brassard teaches the first substrate (the bottom substrate, Fig. 1). Brassard is silent with respect to the material of the bottom substrate, and therefore fails to teach wherein the first substrate is optically transparent.
Wu teaches an electrowetting microactuator mechanism apparatus 100 (Figs. 1A-1B, para. [0041]). Wu teaches that the first substrate 201 can be made of quartz or glass, which are materials rigid enough so that the substrate can substantially keep its original shape once made (Figs. 1A-1B, para. [0042]). As evidenced by Lumen, quartz and glass are transparent (pg. 3, last paragraph, pg. 7, first paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bottom substrate of Brassard to be made of transparent quartz or glass as taught by Wu (and as evidenced by Lumen) because it would be rigid enough so that the substrate can substantially keep its original shape once made (Wu, Figs. 1A-1B, para. [0042]).
Modified Brassard teaches an array of electrically conducting lines disposed directly on the first substrate surface of the first substrate (connection lines are patterned directly on the surface of the bottom substrate, Figs. 1-2, pg. 154, left column, first paragraph, right column, second paragraph, Design and Fabrication);
a first dielectric layer disposed on the first substrate surface to cover at least some of the electrically conducting lines (a first SU8 dielectric layer disposed on the surface of the bottom substrate to cover the connection lines, Figs. 1-2, pg. 154, left column, second paragraph, right column, second paragraph, Design and Fabrication);
an array of electrically isolated droplet control electrodes disposed on the first substrate surface (an array of electrically isolated EWOD electrodes disposed on the surface of the bottom substrate, Figs. 1-3, pg. 153, left column, last paragraph, Introduction, pg. 154, left column, first paragraph, right column, second and third paragraphs, Design and Fabrication), wherein at least some of the array of electrically isolated droplet control electrodes are connected to the electrically conducting lines through vertical interconnect accesses (VIAs) patterned in the first dielectric layer (the EWOD electrodes are connected to the connection lines through vias patterned in the first SU8 dielectric layer, Figs. 1-2, pg. 154, left column, first and second paragraphs, right column, second paragraph, Design and Fabrication); and
a second dielectric layer disposed on the first substrate surface to cover at least some of the array of electrically isolated droplet control electrodes (a second SU8 dielectric layer disposed on the surface of the bottom substrate to cover the EWOD electrodes, Figs. 1-2, pg. 154, left column, first and second paragraphs, right column, second paragraph, Design and Fabrication).
The limitation “for droplet manipulations” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Brassard teaches that the EWOD digital microfluidic device is for manipulating liquid droplets (Fig. 1, abstract, pg. 153, left column, last paragraph, Introduction), so the EWOD digital microfluidic device is capable of the recitation “for droplet manipulations.”
Regarding claim 3, Modified Brassard teaches wherein at least a portion of the second dielectric layer is hydrophobic (the second SU8 dielectric layer, Figs. 1-2, pg. 154, left column, first and second paragraphs, right column, second paragraph, Design and Fabrication). As evidenced by Kumar, SU-8 is a hydrophobic layer in conjunction of acting as dielectric over the electrodes in EWOD based microfluidic device (abstract, pg. 2, left column, fourth and fifth paragraphs, 2. Design and Simulation).
Regarding claim 4, Modified Brassard teaches wherein the array of electrically isolated droplet control electrodes is in a single layer (the array of EWOD electrodes is in a single layer, Figs. 1-3, pg. 153, left column, last paragraph, Introduction, pg. 154, left column, first paragraph, right column, second and third paragraphs, Design and Fabrication).
Regarding claims 5-6, Modified Brassard teaches sequentially activating and de-activating one or more selected droplet control electrodes of the array of electrically isolated droplet control electrodes to sequentially bias the one or more selected droplet control electrodes with actuation voltages (instructions from control software are transferred to high-voltage switches controlling the state of the independent electrical input pins in contact with the EWOD electrodes to apply a high-voltage to the electrodes through the independent electrical input pins, wherein each electrical input pin is connected to multiple EWOD electrodes, pg. 154, left column, first paragraph, right column, second and third paragraphs, pg. 155, left column, second paragraph, Design and Fabrication). Modified Brassard fails to teach an electronic selector, wherein the electronic selector comprises a microprocessor.
Wu teaches an electrowetting microactuator mechanism apparatus 100 (Figs. 1A-1B, para. [0041]). Wu teaches an electronic selector for sequentially activating and de-activating one or more selected electrodes to sequentially bias the selected electrodes with actuation voltages (claim 1, para. [0037], [0052]), wherein the electronic selector comprises a microprocessor (para. [0037]).
Since Modified Brassard teaches the function of the claim, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the control software of Modified Brassard with an electronic selector comprising a microprocessor as taught by Wu in order to yield the predictable result of sequentially activating and de-activating one or more selected electrodes to sequentially bias the selected electrodes with actuation voltages. MPEP § 2143(I)(B).
The limitation “a droplet disposed on the first substrate surface moves along a desired path defined by the one or more selected droplet control electrodes” is with respect to an article worked upon (droplet) and not a positively recited element of the apparatus. Inclusion of the material or article worked upon (droplet) by a structure (apparatus) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 7, the limitation “the droplet is an electrolyte” is with respect to an article worked upon (droplet) and not a positively recited element of the apparatus. Inclusion of the material or article worked upon (droplet) by a structure (apparatus) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 8, Modified Brassard teaches a droplet inlet communicating with the first substrate surface (a droplet inlet communicating with the surface of the bottom substrate, Fig. 1, see the opening to the left of the droplet in Fig. 1).
Regarding claim 9, Modified Brassard teaches a droplet outlet communicating with the first substrate surface (a droplet outlet communicating with the surface of the bottom substrate, Fig. 1, see the opening to the right of the droplet in Fig. 1).
Regarding claim 10, Modified Brassard teaches a second substrate having a second substrate surface facing the first substrate surface (a top plate having a surface facing the surface of the bottom substrate, Fig. 1, pg. 154, right column, second paragraph, Design and Fabrication), the second substrate surface spaced from the first substrate surface by a distance to define a space between the first substrate surface and the second substrate surface (the surface of the top plate is spaced from the surface of the bottom plate by a distance to define a space between the surface of the top plate and the surface of the bottom plate, Fig. 1), wherein the distance is sufficient to contain a droplet disposed in the space (the distance is sufficient to contain a droplet disposed in the space, Fig. 1).
Regarding claim 11, Modified Brassard teaches wherein an electrode is disposed on said second substrate surface (a ground electrode is disposed on the surface of the top plate, Fig. 1, pg. 154, right column, second paragraph, Design and Fabrication).
Regarding claim 12, Modified Brassard teaches wherein a hydrophobic coating is disposed on the surface of the top plate to cover the ground electrode (Fig. 1, pg. 154, right column, second paragraph, Design and Fabrication). Modified Brassard is silent with respect to the material of the hydrophobic coating being dielectric, and therefore fails to teach wherein a third dielectric layer is disposed on said second substrate surface to cover at least a portion of the electrode.
Wu teaches the electrowetting microactuator mechanism apparatus 100 (Figs. 1A-1B, para. [0041]). Wu teaches that a layer 107 of hydrophobic insulation is disposed on the surface of the second substrate 105 to cover and isolate the ground electrode G (Figs. 1A-1B, para. [0044], [0046]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the hydrophobic material of the hydrophobic coating of Modified Brassard with a hydrophobic insulating material as taught by Wu in order to yield the predictable result of covering and isolating the ground electrode. MPEP § 2143(I)(B).
Regarding claim 13, Modified Brassard teaches wherein at least a portion of the third dielectric layer is hydrophobic (the hydrophobic insulating layer, Brassard, Fig. 1, pg. 154, right column, second paragraph, Design and Fabrication, Wu, Figs. 1A-1B, para. [0044], [0046], see modification supra).
Regarding claim 15, Modified Brassard teaches wherein the first substrate is made of glass, ceramic, quartz, polycarbonate, polyethylene terephthalate, or cyclic olefin copolymer (the bottom substrate is made of transparent quartz or glass, Brassard, Fig. 1, Wu, Figs. 1A-1B, para. [0042], see modification supra).
Claims 1, 3-13, and 15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2010/0307922 A1) in view of Brassard et al., Advanced EWOD-based digital microfluidic system for multiplexed analysis of biomolecular interactions, IEEE 24th International Conference on Micro Electro Mechanical Systems (MEMS), pp. 153-156 (2011) (hereinafter “Brassard”), as evidenced by Lumen Learning, Introduction to Chemistry, Properties of Quartz and Glass, pp. 1-9 (2021) (hereinafter “Lumen”) with respect to claim 1.
Regarding claim 1, Wu teaches an apparatus (an electrowetting microactuator mechanism apparatus 100, Figs. 1A-1B, para. [0041]), comprising:
a first substrate having a first substrate surface (a first substrate 201 having a first substrate surface, Figs. 1A-1B, para. [0046]), wherein the first substrate is optically transparent (the first substrate 201 can be made of quartz or glass, Figs. 1A-1B, para. [0042]; quartz and glass are transparent as evidenced by Lumen, pg. 3, last paragraph, pg. 7, first paragraph);
an array of electrically conducting lines (conductive lead lines L1 to L5, Fig. 3, para. [0047]);
a first dielectric layer disposed on the first substrate surface (a first dielectric layer 103A disposed on the first substrate surface, Figs. 1A-1B, para. [0046]);
an array of electrically isolated droplet control electrodes disposed on the first substrate surface (an array of electrically isolated control electrodes El through E5 disposed on the first substrate surface, Figs. 1A-1B, para. [0041], [0046]), wherein at least some of the array of electrically isolated droplet control electrodes are connected to the electrically conducting lines (the control electrodes El to E5 are connected to the conductive lead lines L1 to L5, Fig. 3, para. [0047]); and
a second dielectric layer disposed on the first substrate surface to cover at least some of the array of electrically isolated droplet control electrodes (a second dielectric layer 103B disposed on the first substrate surface to cover the control electrodes El through E5, Figs. 1A- 1B, para. [0046]).
Wu teaches that the conductive lead lines L1 to L5 are connected to the control electrodes El to E5 (Fig. 3, para. [0047]). Wu fails to teach that the array of electrically conducting lines is disposed directly on the first substrate surface of the first substrate, that the first dielectric layer covers at least some of the electrically conducting lines, and wherein at least some of the array of electrically isolated droplet control electrodes are connected to the electrically conducting lines through vertical interconnect accesses (VIAs) patterned in the first dielectric layer.
Brassard teaches an electrowetting-on-dielectric (EWOD) digital microfluidic device (Figs. 1-2, abstract, pg. 153, left column, last paragraph, Introduction, pg. 154, left column, first paragraph, Design and Fabrication). Brassard teaches that connection lines are patterned directly on the surface of the bottom substrate, that a first dielectric layer is disposed on the surface of the bottom substrate to cover the connection lines, and that the EWOD electrodes are connected to the connection lines through vias patterned in the first dielectric layer (Figs. 1-2, pg. 154, left column, first and second paragraphs, right column, second paragraph, Design and Fabrication). Brassard teaches that this configuration realizes the optimization necessary to minimize the possible unwanted interactions between the various fluidic operations that will be performed on- chip (Figs. 1-2, pg. 154, left column, first paragraph, Design and Fabrication).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the conductive lead lines of Wu to be disposed directly on the first substrate surface such that the first dielectric layer covers at least some of the conductive lead lines as taught by Brassard and to modify the first dielectric layer of Wu to comprise via holes such that at least some of the control electrodes are connected to the conductive lead lines through the via holes as taught by Brassard because it would realize the optimization necessary to minimize the possible unwanted interactions between the various fluidic operations that will be performed on- chip (Brassard, Figs. 1-2, pg. 154, left column, first paragraph, Design and Fabrication).
The limitation “for droplet manipulations” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Wu teaches that the electrowetting microactuator mechanism apparatus 100 is for effecting electrowetting based manipulations on a droplet (Figs. 1A-1B, para. [0041]), so the electrowetting microactuator mechanism apparatus is capable of the recitation “for droplet manipulations.”
Regarding claim 3, Modified Wu teaches wherein at least a portion of the second dielectric layer is hydrophobic (the second dielectric layer 103B is hydrophobic, Figs. 1A-1B, para. [0044], [0046]).
Regarding claim 4, Modified Wu teaches wherein the array of electrically isolated droplet control electrodes is in a single layer (the control electrodes El to E5 is in a single layer, Figs. 1A-1B, para. [0046]).
Regarding claim 5, Modified Wu teaches an electronic selector for sequentially activating and de-activating one or more selected droplet control electrodes of the array of electrically isolated droplet control electrodes to sequentially bias the one or more selected droplet control electrodes with actuation voltages (an electronic selector for sequentially activating and de-activating one or more selected electrodes to sequentially bias the selected electrodes with actuation voltages, claim 1, para. [0037], [0052]).
The limitation “a droplet disposed on the first substrate surface moves along a desired path defined by the one or more selected droplet control electrodes” is with respect to an article worked upon (droplet) and not a positively recited element of the apparatus. Inclusion of the material or article worked upon (droplet) by a structure (apparatus) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 6, Modified Wu teaches wherein the electronic selector comprises a microprocessor (the electronic selector comprises a microprocessor, para. [0037]).
Regarding claim 7, the limitation “the droplet is an electrolyte” is with respect to an article worked upon (droplet) and not a positively recited element of the apparatus. Inclusion of the material or article worked upon (droplet) by a structure (apparatus) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 8, Modified Wu teaches a droplet inlet communicating with the first substrate surface (a droplet inlet communicating with the first substrate surface, Figs. 1A-1B, claim 9, para. [0041]).
Regarding claim 9, Modified Wu teaches a droplet outlet communicating with the first substrate surface (a droplet outlet communicating with the first substrate surface, Figs. 1A-1B, claim 10, para. [0041]).
Regarding claim 10, Modified Wu teaches a second substrate having a second substrate surface facing the first substrate surface (a surface of a second substrate 105 facing the surface of the first substrate 201, Figs. 1A-1B, para. [0046]), the second substrate surface spaced from the first substrate surface by a distance to define a space between the first substrate surface and the second substrate surface (the surface of the second substrate 105 is spaced from the surface of the first substrate 201 by a distance to define a space between the first substrate surface and the second substrate surface, Figs. 1A-1B, para. [0041], [0046], claim 2), wherein the distance is sufficient to contain a droplet disposed in the space (the distance is sufficient to contain a droplet D disposed in the space, Figs. 1A-1B, para. [0041], claim 2).
Regarding claim 11, Modified Wu teaches wherein an electrode is disposed on said second substrate surface (a ground electrode G is formed on the surface of the second substrate 105, Figs. 1A-1B, para. [0046]).
Regarding claim 12, Modified Wu teaches wherein a third dielectric layer is disposed on said second substrate surface to cover at least a portion of the electrode (a third dielectric layer 107 is disposed on the cover of the second substrate 105 to cover the ground electrode G, Figs. 1A-1B, para. [0046]).
Regarding claim 13, Modified Wu teaches wherein at least a portion of the third dielectric layer is hydrophobic (the third dielectric layer 107 is hydrophobic, Figs. 1A-1B, para. [0044], [0046]).
Regarding claim 15, Modified Wu teaches wherein the first substrate is made of glass, ceramic, quartz, polycarbonate, polyethylene terephthalate, or cyclic olefin copolymer (the first substrate 201 can be made of quartz or glass, Figs. 1A-1B, para. [0042]).
Response to Arguments
Applicant's arguments filed September 28, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 9-10 of the amendment, Applicant argues that there is no electrical connection between the different layers of electrodes in Wu (US 2010/0307922 A1), and therefore no vertical interconnect accesses (VIAs) as presently claimed. Applicant asserts that Wu (inventor of instant application) describes a printed circuit board (PCB) as being one of the most common ways of providing multilayer electrical access, but a typical PCB is opaque and not optically transparent (para. [0007]-[0010] of the instant US PGPub). Applicant also argues that Lumen does not teach or suggest all the limitations of claim 1.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Brassard teaches that the EWOD electrodes are connected to the connection lines through vias patterned in the first SU8 dielectric layer (Figs. 1-2, pg. 154, left column, first and second paragraphs, right column, second paragraph, Design and Fabrication). In response to applicant’s arguments that printed circuit boards are opaque, this argument is not relevant to prior art reference Wu, which teaches that the substrate can be made of quartz or glass (para. [0042]), which is transparent as evidenced by Lumen (pg. 3, last paragraph, pg. 7, first paragraph).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699